Name: 2011/876/EU: Commission Decision of 19Ã December 2011 granting certain parties an exemption from the extension to certain bicycle parts of the anti-dumping duty on bicycles originating in the PeopleÃ¢ s Republic of China imposed by Council Regulation (EEC) NoÃ 2474/93, lifting the suspension and revoking the exemption of the payment of the anti-dumping duty extended to certain bicycle parts originating in the PeopleÃ¢ s Republic of China granted to certain parties pursuant to Commission Regulation (EC) NoÃ 88/97 (notified under document C(2011) 9473)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  competition;  mechanical engineering;  tariff policy;  land transport;  trade;  Asia and Oceania
 Date Published: 2011-12-23

 23.12.2011 EN Official Journal of the European Union L 343/86 COMMISSION DECISION of 19 December 2011 granting certain parties an exemption from the extension to certain bicycle parts of the anti-dumping duty on bicycles originating in the Peoples Republic of China imposed by Council Regulation (EEC) No 2474/93, lifting the suspension and revoking the exemption of the payment of the anti-dumping duty extended to certain bicycle parts originating in the Peoples Republic of China granted to certain parties pursuant to Commission Regulation (EC) No 88/97 (notified under document C(2011) 9473) (2011/876/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), Having regard to Council Regulation (EC) No 71/97 (2) (the extending Regulation), extending the definitive anti-dumping duty imposed by Council Regulation (EEC) No 2474/93 (3) on bicycles originating in the Peoples Republic of China to imports of certain bicycle parts from the Peoples Republic of China, and levying the extended duty on such imports registered under Commission Regulation (EC) No 703/96 (4), Having regard to Commission Regulation (EC) No 88/97 (5) (the exemption Regulation) on the authorisation of the exemption of imports of certain bicycle parts originating in the Peoples Republic of China from the extension by Regulation (EC) No 71/97 of the anti-dumping duty imposed by Regulation (EEC) No 2474/93, and in particular Article 7 thereof, After consulting the Advisory Committee, Whereas: (1) After the entry into force of the exemption Regulation, a number of bicycle assemblers submitted requests pursuant to Article 3 of the exemption Regulation for exemption from the anti-dumping duty as extended to imports of certain bicycle parts from the Peoples Republic of China by Regulation (EC) No 71/97 (the extended anti-dumping duty). The Commission has published in the Official Journal of the European Union successive lists of bicycle assemblers (6) for which the payment of the extended anti-dumping duty in respect of their imports of essential bicycle parts declared for free circulation was suspended pursuant to Article 5(1) of the exemption Regulation. (2) Following the last publication of the list of parties under examination (7), a main period of examination has been selected. This period runs from 1 January 2011 to 31 July 2011. Additional information from the years 2009 and 2010 was also requested. A questionnaire requesting information on the assembly operations conducted during the relevant period was sent to all parties under examination. (3) The Commission was also informed of the liquidation of one company which was exempted from the extended anti-dumping duty on bicycle parts. Furthermore, one company informed the Commission that it had stopped its assembly operations. A. REQUESTS FOR EXEMPTION FOR WHICH SUSPENSION WAS PREVIOUSLY GRANTED A.1. Acceptable requests for exemption (4) The Commission received from the parties listed in table 1 below all the information required for the determination of the admissibility of their requests. These parties had already received their suspension with effect from the day of receipt by the Commission of a first complete request. Based on this information, the Commission found that the requests submitted by the parties listed in table 1 below are admissible pursuant to Article 4(1) of the exemption Regulation. Table 1 Name Address Country TARIC additional code Blue Factory Team S.L. CL Torres y Villaroel 6, Elche Parque Industrial, 03320 Alicante Spain A984 CODE X Sp. z o.o. Olszanka 109, 33-386 Podegrodzie Poland A966 JETLANE SAS (initially JETLEAN SAS) 4, boulevard de Mons, 59650 Villeneuve-dAscq France A968 Kwasny & DiekhÃ ¶ner GmbH Herforder Strasse 331, 33609 Bielefeld Germany A993 Maxtec Ltd 1 Golyamokonarsko shose Str., 4204 Tsaratsovo, Plovdiv Bulgaria A991 Metelli di Staffoni Mario & C.S.A.S. Via Trento 68, 25030 Trenzano (BS) Italy A979 MÃ ¼ller GmbH Riedlerweg 7, 8054 Graz Austria A978 (initially A977) Unicykel AB ArÃ ¶ds IndustrievÃ ¤g 14, 422 43 Hisings Backa Sweden A967 (5) It was established during the examination that for all of the applicants the value of the parts originating in the PRC used in their assembly operations was lower than 60 % of the total value of the parts used in those operations. Consequently, they fall outside the scope of Article 13(2) of the basic Regulation. (6) For this reason, and in accordance with Article 7(1) of the exemption Regulation, the parties listed in table 1 above should be exempted from the extended anti-dumping duty. (7) In accordance with Article 7(2) of the exemption Regulation, the exemption of the parties listed in table 1 above from the extended anti-dumping duty should take effect as from the date of receipt of their requests. In addition, their customs debt in respect of the extended anti-dumping duty is to be considered void as from the date of receipt of their requests for exemption. (8) The company CODE X Sp. z o.o. changed its address during the examination procedure. The company received its suspension under the address ul. Krolewska 16, 00-103 Warszawa, Poland. During the suspension period the address changed to Olszanka 109, 33-386 Podegrodzie, Poland. This change of address does not affect the initial request for suspension or the decision on the exemption. (9) The company JETLANE SAS changed its name during the examination procedure. The company was initially suspended under its name JETLEAN SAS. During the suspension period the company changed its name to JETLANE SAS. This change of name does not affect the initial request for suspension or the decision on the exemption. (10) TARIC additional code A977 initially given to the company MÃ ¼ller GmbH was erroneously attributed twice and had to be withdrawn. On 3 June 2010 the company received TARIC additional code A978. This change of code does not affect the initial request for suspension or the decision on the exemption. A.2. Rejected requests for exemption (11) The party listed in table 2 below also submitted a request for exemption from the extended anti-dumping duty. Table 2 Name Address Country TARIC additional code Bikeworks AC GmbH Ernst-Abbe-Strasse 28, 52249 Eschweiler Germany A980 (12) The party in question assembled bicycles as subcontractor and not in its own name. The company had no purchases of parts and it could not be evaluated if the assembly operations complied with the conditions set out in Article 7(1) of the exemption Regulation. (13) On these grounds the Commission has to reject its request, in accordance with Article 7(3) of the exemption Regulation. Consequently, the suspension of the payment of the extended anti-dumping duty referred to in Article 5 of the exemption Regulation must be lifted and the extended anti-dumping duty collected as from the date of receipt of the request for exemption submitted by this party, i.e. the date as of which the suspension took effect. A.3. Revocations (14) For the parties listed in table 3 below the exemption is to be revoked. Table 3 Name Address Country TARIC additional code Bicicletas de Alava SL C/Arcacha 1, 01006 Vitoria Spain 8963 Fundador-Sociedade Importadora de Sangalhos, Lda. Apartado, 26, P-3781-908 Sangalhos Portugal 8244 (15) These parties were exempted from the extended anti-dumping duty on bicycle parts. One party now informed the Commission services that it had stopped its assembly operations. Following an enquiry, the Commission services were informed by a Court in Portugal that the other party had been liquidated. For both parties exemption should be revoked. B. REQUESTS FOR EXEMPTION FOR WHICH SUSPENSION WAS NOT PREVIOUSLY GRANTED B.1. Inadmissible requests for exemption (16) The parties listed in table 4 also submitted requests for exemption from the payment of the extended anti-dumping duty: Table 4 Name Address Country Apollo Electric Bikes B.V. Leemstraat 6, 4705 RH Roosendaal The Netherlands IN CYCLES, Montagem e ComÃ ©rcio de Bicicletas Lda. Zona Industrial de OiÃ , Lote A e B, Apartado 175, 3770-059 OiÃ  Portugal Kleinebenne GmbH Hansastrasse 22, 33818 LeopoldshÃ ¶he Germany MOBIKY-TECH 675, Promenade des Ports, 50000 Saint-LÃ ´ France MOVITEC SRL Jud. Brasov, Aeroportului Street 2, 507075 Ghimbav Romania Sun Baby Jacek Gabrus Ul. Jana Styki 12, 64-920 Pila Poland TORPADO S.R.L. Viale Enzo Ferrari 11, 30014 Cavarzere (VE) Italy (17) One of these parties is an assembler of electrical bicycles whose imports are not subject to anti-dumping duty on bicycle parts according to Regulation (EC) No 71/97. This party is not eligible for an exemption. For some parties the supply of parts for the production of bicycles covered by the measures according to Regulation (EC) No 71/97 falls within the de minimis threshold of less than 300 units on a monthly basis as specified in Article 14(c) of the exemption Regulation. Consequently, those parties did not meet the conditions of Article 4.1(a) of the exemption Regulation and an exemption could not be granted. Some other parties had not started the production of bicycles yet and hence no suspension could be granted to them. (18) All companies listed in tables 1-4 above were informed and given the opportunity to comment. None of the comments received were such as to alter the conclusions set out in this Decision, HAS ADOPTED THIS DECISION: Article 1 The parties listed below in table 1 are hereby exempt from the extension to imports of certain bicycle parts from the Peoples Republic of China by Regulation (EC) No 71/97 of the definitive anti-dumping duty on bicycles originating in the Peoples Republic of China imposed by Regulation (EEC) No 2474/93, last amended and maintained by Regulation (EC) No 1095/2005. The exemption shall take effect in relation to each party as from the relevant date shown in the column headed Date of effect. Table 1 List of parties to be exempt Name Address Country Exemption pursuant to Regulation (EC) No 88/97 Date of effect TARIC additional code Blue Factory Team S.L. CL Torres y Villaroel 6, Elche Parque Industrial, 03320 Alicante Spain Article 7 16.7.2010 A984 CODE X Sp. z o.o. Olszanka 109, 33-386 Podegrodzie (initially ul. Krolewska 16, 00-103 Warszawa) Poland Article 7 22.1.2010 A966 JETLANE SAS (initially JETLEAN SAS) 4, boulevard de Mons, 59650 Villeneuve-dAscq France Article 7 18.2.2010 A968 Kwasny & DiekhÃ ¶ner GmbH Herforder Strasse 331, 33609 Bielefeld Germany Article 7 5.7.2011 A993 Maxtec Ltd 1 Golyamokonarsko shose Str., 4204 Tsaratsovo, Plovdiv Bulgaria Article 7 15.10.2010 A991 Metelli di Staffoni Mario & C.S.A.S. Via Trento 68, 25030 Trenzano (BS) Italy Article 7 13.4.2010 A979 MÃ ¼ller GmbH Riedlerweg 7, 8054 Graz Austria Article 7 30.3.2010 A978 (initially A977) Unicykel AB ArÃ ¶ds IndustrievÃ ¤g 14, 422 43 Hisings Backa Sweden Article 7 11.1.2010 A967 Article 2 The request for exemption from the extended anti-dumping duty submitted pursuant to Article 3 of Regulation (EC) No 88/97 by the party listed below in table 2 is hereby rejected. The suspension of payment of the extended anti-dumping duty pursuant to Article 5 of Regulation (EC) No 88/97 is hereby lifted for the party concerned as from the relevant date shown in the column headed Date of effect. Table 2 List of parties for which the suspension is to be lifted Name Address Country Suspension pursuant to Regulation (EC) No 88/97 Date of effect TARIC additional code Bikeworks AC GmbH Ernst-Abbe-Strasse 28, 52249 Eschweiler Germany Article 5 11.6.2010 A980 Article 3 The exemptions from the payment of the extended anti-dumping duty pursuant to Article 7 of Regulation (EC) No 88/97 for the parties listed below in table 3 are to be revoked pursuant to Article 10 of the exemption Regulation. The exemption from the payment of the extended anti-dumping duty is hereby lifted for the parties concerned as from the relevant date shown in the column headed Date of effect. Table 3 List of parties for which the exemption is to be lifted Name Address Country Exemption pursuant to Regulation (EC) No 88/97 Date of effect TARIC additional code Bicicletas de Alava SL C/Arcacha 1, 01006 Vitoria Spain Article 7 1 day after publication of the present Decision 8963 Fundador-Sociedade Importadora de Sangalhos, Lda. Apartado, 26, P-3781-908 Sangalhos Portugal Article 7 1 day after publication of the present Decision 8244 Article 4 The requests for exemption from the extended anti-dumping duty made by the parties listed below in table 4 are hereby rejected. Table 4 List of parties for which the request for exemption is rejected Name Address Country Apollo Electric Bikes B.V. Leemstraat 6, 4705 RH Roosendaal The Netherlands IN CYCLES, Montagem e ComÃ ©rcio de Bicicletas Lda. Zona Industrial de OiÃ , Lote A e B, Apartado 175, 3770-059 OiÃ  Portugal Kleinebenne GmbH Hansastrasse 22, 33818 LeopoldshÃ ¶he Germany MOBIKY-TECH 675, Promenade des Ports, 50000 Saint-LÃ ´ France MOVITEC SRL Jud. Brasov, Aeroportului Street 2, 507075 Ghimbav Romania Sun Baby Jacek Gabrus Ul. Jana Styki 12, 64-920 Pila Poland TORPADO S.R.L. Viale Enzo Ferrari 11, 30014 Cavarzere (VE) Italy Article 5 This Decision is addressed to the Member States and to the parties listed in Articles 1, 2, 3 and 4. It is also published in the Official Journal of the European Union. Done at Brussels, 19 December 2011. For the Commission Karel DE GUCHT Member of the Commission (1) OJ L 343, 22.12.2009, p. 51. (2) OJ L 16, 18.1.1997, p. 55. (3) OJ L 228, 9.9.1993, p. 1. Regulation as maintained by Regulation (EC) No 1524/2000 (OJ L 175, 14.7.2000, p. 39) and amended by Regulation (EC) No 1095/2005 (OJ L 183, 14.7.2005, p. 1). (4) OJ L 98, 19.4.1996, p. 3. (5) OJ L 17, 21.1.1997, p. 17. (6) OJ C 45, 13.2.1997, p. 3, OJ C 112, 10.4.1997, p. 9, OJ C 220, 19.7.1997, p. 6, OJ C 378, 13.12.1997, p. 2, OJ C 217, 11.7.1998, p. 9, OJ C 37, 11.2.1999, p. 3, OJ C 186, 2.7.1999, p. 6, OJ C 216, 28.7.2000, p. 8, OJ C 170, 14.6.2001, p. 5, OJ C 103, 30.4.2002, p. 2, OJ C 35, 14.2.2003, p. 3, OJ C 43, 22.2.2003, p. 5, OJ C 54, 2.3.2004, p. 2, OJ C 299, 4.12.2004, p. 4, OJ L 17, 21.1.2006, p. 16 and OJ L 313, 14.11.2006, p. 5, OJ L 81, 20.3.2008, p. 73, OJ C 310, 5.12.2008, p. 19, OJ L 19, 23.1.2009, p. 62, OJ L 314, 1.12.2009, p. 106, OJ L 136, 24.5.2011, p. 99. (7) OJ L 136, 24.5.2011, p. 99.